Citation Nr: 0918492	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1973 to May 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2004, a hearing 
was held before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the claims file.  
The case was before the Board in August 2004 when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  It is not shown that the Veteran sustained a low back 
injury in service, that a lumbar spine disability was 
manifested in service , that lumbar arthritis was manifested 
in the first postservice year, or that the Veteran's current 
lumbar spine disability, which includes disc disease, is 
otherwise related to his service.  

2.  It is not shown that the Veteran sustained a cervical 
spine injury in service, that a cervical spine disability was 
manifested in service, that cervical arthritis was manifested 
in the first postservice year, or that any current cervical 
spine disability is otherwise related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claims.  While he did not receive 
notice prior to the initial rating decision, an August 2004 
letter provided essential notice prior to the readjudication 
of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claims.  While he was not advised of the 
criteria for establishing an effective date of an award, he 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)), as effective date 
criteria have no significance unless a claim is allowed, and 
this decision does not do so.  He has had ample opportunity 
to respond/supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.  
Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and available records of 
postservice treatment for back disability are associated with 
the claims file.  The appellant has alleged that there are 
outstanding STRs and postservice treatment records.  On 
review of the record, and as will be discussed in greater 
detail below, the Board finds that the RO's development has 
been exhaustive, and that any further attempts at development 
for this information would be fruitless.  The RO arranged for 
the Veteran to be examined in July 2005, pursuant to the 
Board's remand.  He has not identified any further pertinent 
evidence that remains outstanding.  Hence, VA's duty to 
assist the Veteran is met.  Accordingly, the Board will 
address the merits of the claim.  

B.	Factual Background

STRs show that in April 1973 the Veteran was seen with 
complaints of shoulder pain of two and one-half months 
duration.  Subluxing left shoulder was diagnosed.  The 
Veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses relating to a back or neck 
disability.  Service personnel records note in April 1974 
that the Veteran was to be discharged by May 1974 due to 
physical disability.  

A September 1975 report of VA treatment the Veteran received 
for his left shoulder disability notes he had good range of 
motion of the cervical spine.  Tenderness was noted over C-6 
and C-7, but there was no particular muscle spasm in the 
region of the neck.  X-rays revealed a normal cervical spine 
(other than a rudimentary cervical rib formation, 
bilaterally).  

On April 1983 VA examination of the Veteran's left shoulder, 
it was noted that he walked with a normal gait, and was able 
to bend, stoop, squat, and stand on his heels and toes 
without difficulty.  

North Texas VA outpatient treatment records, beginning in 
October 2000, show complaints of back pain, attributed by the 
Veteran to an alleged fall in service.  An August 2001 record 
shows complaints of back, neck, and shoulder pain, again 
attributed to an alleged fall in service.  
At an April 2004 hearing before a DRO, the Veteran testified 
that he injured his left shoulder (and also his back and 
neck) in a fall onto an elevator aboard the U.S.S. Samuel 
Gompers.  He also testified he was not treated for neck or 
back disabilities at the time of the fall or during service.  
Additionally, he testified that at the time of filing of his 
initial claim of service connection for his left shoulder, he 
was having no problems with his neck or back (indicating neck 
and back problems did not begin until the 1980s).  He also 
indicated that he received treatment from the following 
locations: the Balboa Naval Hospital near the time of his 
discharge from active duty; the Shreveport, Louisiana VA 
medical center soon after discharge and; the Houston VA 
medical center in approximately 1983 or 1984.  

In September 2004, responses to requests for records of the 
Veteran's treatment from the Shreveport, Louisiana and the 
Houston, Texas VA medical centers were negative .  

In February 2005, the RO obtained January 1971 deck logs of 
the U.S.S. Samuel Gompers.  

On July 2005 VA examination, the Veteran reported that he 
began to have neck pain in 1986, and low back pain in 1988.  
The examiner noted an October 2004 X-ray of the Veteran's 
lower back that showed multilevel degenerative disc disease, 
most pronounced at L4 to L5, with lesser change at L3 to L4.  
It was noted that the Veteran reported using a back brace 
occasionally over the last 10 or 12 years.  The examiner 
provided the following opinion: "The patient's current low 
back problem is less likely than not related to the fall . . 
. in that there was no treatment for this in the service or 
subsequent to this until 1986 or 1988."  He concluded that 
it was "less likely than not that the neck complaints and 
the low back complaints are related to the fall described . . 
."

In a letter (date of receipt unknown), the appellant's 
representative alleged that his fall aboard the U.S.S. Samuel 
Gompers occurred in the summer of 1973.  

In response to a request for a search of February 1973 to May 
1974 deck logs of the U.S.S. Samuel Gompers, the Modern 
Military Records Textual Archives Service Division National 
Archives indicated in May 2007 that it was unable to search 
the entirety of the deck logs (due to limited staff), and the 
deck log request must be limited to a one month search; 
consequently the request would remain negative until a new 
limited request was received.  Pursuant to the  
representative's allegation that the incident occurred in the 
summer of 1973, the RO limited the search of the U.S.S. 
Samuel Gompers deck logs to June 1973.  In response to a 
request to search the June 1973 deck logs of the U.S.S. 
Samuel Gompers, the Modern Military Records Textual Archives 
Service Division National Archives indicated in October 2008 
that there was no reference to the alleged fall.  

A December 2008 response from a Naval Regional Medical Center 
indicates that they were unable to locate any records of 
treatment for the Veteran.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifested 
to a compensable degree within a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Neither a neck nor a back disability was manifested in 
service.  Notably, while the Veteran alleges that his current 
neck and low back disabilities stem from a fall in service, 
he has provided sworn testimony (see transcript of April 2004 
hearing) that he did not have, and was not treated for, neck 
or back complaints in service.  There is no competent 
(medical) evidence that cervical spine arthritis or lumbar 
spine arthritis was manifested in the first postservice year.  
Consequently, service connection for a neck or back 
disability on the basis that such became manifest in service 
and persisted, or on a presumptive basis (for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  
Furthermore, the Veteran has not submitted any evidence (and 
there is none in his record) that suggests his back or neck 
disability might be related to his service.  The only 
competent evidence in the record that specifically addresses 
these matters, the opinion offered by the July 2005 VA 
examiner, indicates that it was "less likely than not that 
the neck complaints and the low back complaints are related 
to the fall described."  The examiner based his opinion on 
the fact that the Veteran did not complain of neck or back 
pain until many years after service.  As the opinion is by a 
physician (who is qualified to provide such), is based on a 
review of the STRs and the Veteran's claims file, and 
includes explanation of the rationale for the opinion, it has 
substantive probative value.  Because there is no competent 
evidence to the contrary, the Board finds the opinion 
persuasive.  

It is also noteworthy that the first time a back disability 
is identified in the medical evidence of record is in October 
2004, approximately 30 years after service (tenderness in the 
neck area attributed to a shoulder disability was noted in 
1975).  Such a lengthy time interval between service and the 
initial postservice notation of a disability is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(In a 
case seeking service connection on the basis that a pre-
existing disability was aggravated in service).  The 
veteran's own statements relating his current low back and 
neck disability to service are not competent evidence in this 
matter; he is a layperson, and lacks the expertise to opine 
regarding a nexus between current low back and neck 
disabilities and a remote injury (when back and neck 
complaints were not noted and not treated).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims, and the reasonable doubt doctrine does not apply.  
Hence, the claims must be denied.  


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


